Conviction for manufacturing intoxicating liquor; punishment, one year in the penitentiary.
This judgment was affirmed at a previous day of this term, apparently without observation of the fact that the record contained no notice of appeal. No statement of facts was then on file, and the judgment was affirmed for lack of showing of error upon the trial.
Without the giving of notice of appeal and the entry of that fact, in accordance with the statute, upon the minutes of the trial court, this court is without jurisdiction. Appellant filed in the court below a *Page 241 
motion for new trial, but if any order was ever made thereon it does not appear in the record. Nor did appellant give any notice of appeal in connection with his sentence.
The judgment of affirmance will be withdrawn, and the appeal will be dismissed because this court is without jurisdiction, no notice of appeal having been given.
The appeal is dismissed.
Appeal dismissed.